Citation Nr: 0601768	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  05-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Travel Board hearing in 
November 2005.  A transcript of that hearing is associated 
with the claims folder. 

The Board also notes that the veteran also filed a notice of 
disagreement of the RO's November 2004 denial of service 
connection for a back disorder.  He withdrew that appeal in 
writing in November 2005.  The veteran's representative 
confirmed the withdrawal during the November 2005 Travel 
Board hearing.  See 38 C.F.R.  § 20.204 (2005).  Therefore, 
that issue is not currently before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is noted to have entered active duty in March 
1943 with preexisting hypertension.   

3.  There is no competent evidence that the veteran's 
preexisting hypertension was aggravated by service.


CONCLUSION OF LAW

Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.   38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as recorded on examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

There are two notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which sets forth the criteria for the evaluation of 
hypertension, and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm." 

The veteran seeks service connection on the basis of 
aggravation of preexisting hypertension during service.  
Despite the veteran's testimony that he has been treated for 
hypertension since his separation from service in February 
1946, the Board notes the claims folder does not contain any 
post-service medical evidence of record discussing treatment 
for, or diagnosis, of hypertension.  Beyond this fact, the 
Board will assume, without deciding, that the requisite 
current diagnosis of hypertension exists.

Service medical records (SMRs), specifically the induction 
examination, noted that the veteran had hypertension upon 
entry into service.  Furthermore, a November 1944 medical 
board evaluation observed that the veteran had a history of 
treatment of hypertension for the previous ten years.  The 
medical board specifically diagnosed the veteran with 
"arterial hypertension."  It also noted, "no EPTI," 
meaning that the condition did not exist prior to service.  
However, during the Travel Board hearing, the veteran's 
representative opined that the medical board was specifying 
that only the specific diagnosis of "arterial hypertension" 
did not exist prior to service, as opposed to the 
hypertensive condition in general, which did exist prior to 
service.  For the purposes of this decision, the Board 
concludes that the veteran had preexisting hypertension prior 
to his induction to service.  38 C.F.R. § 3.304(b).  
    
In any event, the Board finds that the evidence of record 
fails to indicate any increase in severity of hypertension 
during service per the meaning of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(a).  In particular, the veteran's discharge 
examination in November 1946 noted hypertension, but a blood 
pressure reading taken at the time was only 126/88.  Blood 
pressure readings upon induction were 150/74, 138/89, and 
136/80.  Thus, this evidence fails to demonstrate a 
discernable increase in severity of the veteran's 
hypertension upon discharge from service and provides 
negative evidence against the claim.  Simply stated, there is 
no indication that the hypertension permanently worsened and 
service medical records provide evidence against such a 
finding. 

The Board acknowledges that SMRs reflect evidence of elevated 
high blood pressure and treatment for hypertensive symptoms 
during service including headaches, dizzy spells, easy 
fatigue, blurred vision, and shortness of breath, especially 
upon physical exertion during training.  In November 1944, a 
medical board found that the veteran was unfit for combat 
duty due to his hypertension.  Elevated blood pressure 
readings of 160/90 and 154/96 were noted.  However, temporary 
or intermittent flare-ups of hypertension are not sufficient 
to show aggravation.  Jensen, 4 Vet. App. at 306-307; Green, 
1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.  As a whole, 
the Board finds that the SMRs provide evidence clear evidence 
against a finding of aggravation.      

Furthermore, there is no medical opinion of record that links 
the veteran's hypertension to service.  The veteran and his 
representative's personal opinion that his hypertension was 
aggravated in service, without evidence showing that either 
have medical training or expertise, is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The Board finds 
the post-service medical records, as a whole, provide 
evidence against this claim as the records indicates a 
condition that has no association with service.     

Based on the above, the preponderance of the evidence is 
against service connection for hypertension based on 
aggravation of preexisting hypertension during service.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A.  
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in August 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the May 2005 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R.  
§ 3.159.  The Board also notes that the August 2004 VCAA 
letter from the RO specifically asks the veteran to provide 
any evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra. 

The Board observes that the RO issued the August 2004 VCAA 
notice letter prior to the November 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, 
the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of any 
defect of VCAA notice that has prejudiced him in any way.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs.  The veteran has submitted written statements 
as part of his notice of disagreement and his substantive 
appeal, as well as his Board hearing testimony.  There is no 
indication in the claims folder that he authorized VA to 
obtain any private records.

VA's duty to assist includes obtaining records of relevant VA 
medical treatment. 38 U.S.C.A. § 5103A(c)(2).  However, the 
veteran has not identified any treating VA facility or stated 
that any relevant VA records existed. 

The Board notes that VA is also required to make reasonable 
efforts to obtain relevant private medical records.  38 
U.S.C.A. § 5103A(b).  During the November 2005 Travel Board 
hearing, the veteran indicated that he had received treatment 
and medication for hypertension ever since his separation 
from service in February 1946.  He specifically mentioned 
seeing a Dr. S. in the 1960s and 1970s, but also stated that 
due to the physician's death, the records were not 
obtainable.  Significantly, and most importantly, neither the 
veteran nor his representative has alleged that any 
outstanding medical record discussed the etiology of the 
veteran's hypertension or related the hypertension to 
service.  Consequently, any attempt to obtain these records 
would not assist the veteran with his claim for service 
connection.  This issue was fully addressed at the veteran's 
hearing.  

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


